In an action inter alia to enforce an attorney’s lien allegedly obtained in a certain foreclosure action, plaintiff appeals from an order of the Supreme Court, Queens County, entered May 26, 1976, which denied his motion for partial summary judgment as against defendants Franklin Investors Company and YMF Holding Corp. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. On this record, wherein the foreclosure action was never consummated, we believe that there are factual issues which can only be determined at a trial and agree with Special Term that summary judgment cannot be granted. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.